        Case 1:19-cv-07800-MKV Document 122 Filed 08/10/20 Page 1 of 5




                                                                   HENRY J. CITTONE
                                                                   PHONE 212.710.5619
                                                                   FAX 212.624.0244
                                                                   HCITTONE@CDALAWLLP.COM

                                             August 6, 2020
By Email & ECF
Hon. J. Vyskocil
Southern District of New York                                      USDC SDNY
500 Pearl Street                                                   DOCUMENT
New York, New York                                                 ELECTRONICALLY FILED
                                                                   DOC #:
               Re: ADYB v. Edan et al. 19 Civ 7800 (SDNY)          DATE FILED: 8/10/2020

Dear Judge Vyskocil,

       We write concerning a serious discovery dispute that has arisen between Plaintiff and
Defendant in this case concerning the cancellation of party witness depositions. The Parties have
met and conferred by telephone and have been unsuccessful in resolving their dispute.
Depositions are scheduled to be completed by August 30, 2020 per the last order in this case.
The Parties submit this joint letter pursuant to Local Civil Rule 37.2 and Your Honor’s
Individual Practices Section 3(D).
       Plaintiff’s Statement
        In a nutshell, because Plaintiff ADYB’s CEO Hananya Cohen has taken seriously ill and
cannot be deposed until his doctor allows him, Defendants have refused to produce all three of
their party witnesses and have canceled the deposition of ADYB’s Chief Technology Officer
which they noticed. Party witnesses Craig Schwimmer, Edwin Cohen and Daniel Turetsky were
scheduled for deposition by agreement of the parties on July 27th, 21st and August 5th,
respectively.
       ADYB held a meet and confer on Friday which concluded on Monday. During that meet
and confer the Defendants refused to agree to produce the witnesses and when queried did not
provide any authority that would allow for them to withhold all of their party witnesses. They
were also not interested in re-scheduling the deposition of ADYB’s Chief Technology Officer,
Marvin Silverberg which they had canceled.
       Pursuant to Your Honor’s Individual Practices, ADYB requests the scheduling of a pre-
motion conference at the Court’s earliest convenience, bearing in mind depositions are supposed
to conclude on August 30, 2020.
       Background
        Hananya Cohen’s deposition was scheduled for July 16, 2020. On July 9 he informed
ADYB that he and his family had been exposed to Covid-19 by a repair technician who entered
their home and that he was arranging medical appointments for testing that week. After seeing
the doctor he was informed that while he thankfully did not have Covid-19 he did have a serious
medical condition for which testing and treatment was required as soon as possible. ADYB re-


             11 Broadway, Suite 615 | New York, NY 10004 | www.cdalawllp.com
          Case 1:19-cv-07800-MKV Document 122 Filed 08/10/20 Page 2 of 5

Page 2

scheduled H. Cohen’s deposition for July 23, 2020 in the hopes that he would recover enough by
then. He did not.
       Doctor’s notes precluding his attendance at work were provided to counsel for
Defendants. The response from counsel was that H. Cohen was faking his illness with a “generic
doctor’s note”. The doctor’s notes provided are the only public-facing documents doctors can
provide under medical privacy laws in Israel, and this law is plainly stated on the note.
Defendant’s counsel is fluent in Hebrew and thus can readily read the notes: “Commencing
“November 2015, in accordance with the Law of Sick Pay Regulations, it is forbidden to indicate
a diagnosis in a Confirmation of Illness.”
         At the meet and confer ADYB verbally informed Defendant’s counsel of the up to 3-
month limitation on H. Cohen’s activities in the latest communication from his doctor. ADYB is
ready to provide a certified translation of the full doctor’s letter describing H. Cohen’s condition
in detail for in camera review and all existing medical records. ADYB has obtained the consent
of H. Cohen to share this private information with the Court. ADYB informed counsel for
Defendants that it was prepared to provide the medical documents for in camera review, yet they
still persisted in withholding their witnesses and have instead improperly filed for leave to move
to compel H. Cohen’s attendance at a deposition while he is gravely ill. This filing, which is
filled with misstatements and factual errors and omissions, is in derogation of Local Rule 37.2
and Your Honor’s Individual Practices which taken together require a request for a pre-motion
conference via joint letter.
        It is apparent from conversations with Defendants’ counsel that their primary motivation
to withhold their party witnesses is to have H. Cohen’s deposition go first in order to allow their
party witnesses to review his transcript prior to their depositions1 - most of the meet and confer
was spent discussing ways this could happen or discussing a fallback plan where H. Cohen
would stipulate not to read deposition transcripts but their side would have no such stipulation in
reading deposition transcripts in this case. While litigations necessarily involve strategies on the
part of counsel, violation of the Federal Rule of Civil Procedure 37(d) by refusing to produce
witnesses who are fully able to testify is not one of them. Neither is sending a letter to the court
filled with known factual inaccuracies and omissions for the sole purpose of casting a party in a
bad light.
         Conclusion
        Plaintiff ADYB therefore requests (1) that the Court review H. Cohen’s medical
information in camera and come to its own conclusion based on the evidence as to whether his
deposition should be moved to the earliest date when it can be medically permitted2, (2) order
the Defendants to produce their witnesses and take all depositions previously noticed (if they
still want to) within the current schedule and (3) sanctions as appropriate under Rule 37(d) for
the reasonable expenses, including attorney's fees, caused by the failure to appear for three
depositions.




1
 Defendants also canceled the planned July 27, 2020 deposition of non-party PPG Industries witness Carlo Scarini.
2
 ADYB commits to keeping Defendant’s counsel apprised of H. Cohen’s situation so that a deposition can proceed
as soon as possible consistent with respecting the health and welfare of a human being.


                11 Broadway, Suite 615 | New York, NY 10004 | www.cdalawllp.com
          Case 1:19-cv-07800-MKV Document 122 Filed 08/10/20 Page 3 of 5

Page 3

Defendant’s Statement
    Further to Defendants Edan/PAAS’s letter to this Court dated August 3, 2020 (ECF #116),
Defendants Edan/PAAS respectfully request leave to move for an order from this Court pursuant
to F.R.C.P. Rule 37, compelling Plaintiff ADYB’s Owner, President and CEO Hananya Cohen
(“Mr. H. Cohen”) to be produced forthwith for his deposition via Zoom, and that Mr. H. Cohen’s
deposition be completed prior to the commencement of the depositions of (1) Defendants
Edan/PAAS’s witnesses and (2) the non-party witnesses.

       Mr. H. Cohen, who is the main witness in this lawsuit, was scheduled to be deposed three
weeks ago via Zoom from his home in Israel, which was to then be followed by the depositions
of Defendants Edan/PAAS’s witnesses, and thereafter the non-party witnesses.

         To date, Mr. H. Cohen has not been produced for his Zoom deposition.

       Mr. H. Cohen’s attorney, Mr. Cittone, claims that his client has an illness which he will
not disclose, and as a result, Mr. H. Cohen cannot testify at his Zoom deposition for up to the
next three (3) months. In addition, Mr. Cittone is demanding that Defendants Edan/PAAS first
produce their witnesses for Zoom depositions prior to Mr. H. Cohen’s Zoom deposition.

       The parties previously agreed that Mr. H. Cohen, as the main witness and representative
of his company Plaintiff ADYB, would be the first witness to be deposed. This was
subsequently confirmed in Mr. Cittone’s July 10, 2020 email to the undersigned that Mr. H.
Cohen’s deposition will “go first”.

        Over the last several weeks, Mr. Cittone has provided us with two barebones and generic
notes in Hebrew from a doctor in Israel, simply stating that Mr. H. Cohen cannot go to work first
through July 20th and then through July 29th. These letters made no reference to any medical
condition or other reason for the alleged inability to work. However, these letters do not say
anything as to Mr. H. Cohen’s ability to participate in a Zoom deposition from his home. Mr. H.
Cohen would not be going to work or even leaving his home, as his participation in the Zoom
deposition would take place from inside the comfort of his home. All the documents to be
presented, which Mr. H. Cohen is already familiar, would be shown to him via the Zoom screen
sharing function. We have even offered to break up Mr. H. Cohen’s deposition into two
consecutive days (and if needed a third day), which was summarily rejected by Mr. Cittone.

       Mr. H. Cohen has directly placed his medical condition in issue in support of his request
from this Court for a 90-day stay of his Zoom deposition. Under normal circumstances, a
doctor’s certificate setting out Mr. H. Cohen’s alleged illness would justify a short stay in the
taking of the deposition, as it did for the two-week period in July.

       However, Mr. H. Cohen’s 90-day stay request is akin to a request for a protective order
under FRCP Rule 26(c). This type of request requires more than a conclusory statement by a
physician. For such requests, Mr. H. Cohen will have to come forward with detailed information
supporting the opinion. “The opposing party has a right for itself and on behalf of the Court to
examine the matter in more detail”. Cf. Medlin v. Andrew, 113 F.R.D. 650, 653 (M.D.N.C. 1987)
(There, the court also found that “the brief and conclusory doctor’s certificate is not sufficient to



               11 Broadway, Suite 615 | New York, NY 10004 | www.cdalawllp.com
         Case 1:19-cv-07800-MKV Document 122 Filed 08/10/20 Page 4 of 5

Page 4

obtain a blanket ninety-day protective order against her deposition”); Woodson v. Surgitek, Inc.,
57 F.3d 1406, 1410 (5th Cir. 1995) (recounting that the U.S. Magistrate Judge would not excuse
the deponent’s nonappearance unless his treating physician would confirm the severity of his
illness by affidavit) [Emphasis Added]; cf. Schorr v. Briarwood Estates Ltd. P’ship, 178 F.R.D.
488, 491 (N.D. Ohio 1998) (“In seeking to prevent or delay a deposition on medical grounds, the
moving party has the burden of making a specific and documented factual showing that the
deposition will be dangerous to the deponent's health.”); Coursey v. City of Camden, 2009 WL
961537, at *3 (D.N.J. Apr. 7, 2009) (Same).

        Accordingly, Mr. Cittone should be required to submit to this Court (1) a detailed
Affidavit from Mr. H. Cohen’s doctor signed before an Israeli Notary as to his current condition,
a summary of test results and course of treatment and (2) the medical records and reports
including test results in support of the Affidavit. The doctor should also articulate in the
Affidavit as to why Mr. H. Cohen is unable to participate in a Zoom deposition from his home
for three months; and why it will be dangerous to his health to proceed.

      The supporting medical records to the Affidavit should either be in English or translated
from Hebrew to English and confirmed for accuracy by an Israeli Notary.

      Defendants should also be entitled to review the Affidavit and supporting medical records
and have the option to designate a local doctor to (1) review the Affidavit and supporting
medical documents and (2) conduct an examination of Mr. H. Cohen.

Party-Related Witnesses
        It is clear that Mr. H. Cohen and his company Plaintiff ADYB are attempting to seek an
advantage to first hear the testimony of Defendants Edan/PAAS’s witnesses before providing his
testimony in order that Mr. H. Cohen can tailor his subsequent testimony and claims on behalf of
Plaintiff ADYB. It can be assumed that Mr. H. Cohen will be well enough to participate and
observe from his home the Zoom depositions of Defendants Edan/PAAS’s witnesses, or
subsequently review a recording of the depositions and/or the transcripts.

Non-Party Witnesses
       In relation to the non-party witnesses, Defendants need to first elicit important deposition
testimony from Mr. H. Cohen before proceeding with the depositions of the non-party witnesses.
Four of the non-parties are located in Israel and another non-party witness is located in
California. Defendants intend to use the deposition transcripts from these witnesses at trial in
lieu of calling them at trial, and therefore the depositions will be the only opportunity for
Defendants to question these witnesses.

Failure of Mr. H. Cohen to Participate and Continuous Delays
       There has been a consistent pattern of Mr. H. Cohen avoiding to participate in this
lawsuit which he commenced on behalf of his company, Plaintiff ADYB as detailed in
Defendants Edan/PAAS’s letter to this Court dated August 3, 2020 (ECF #116).




              11 Broadway, Suite 615 | New York, NY 10004 | www.cdalawllp.com
         Case 1:19-cv-07800-MKV Document 122 Filed 08/10/20 Page 5 of 5

Page 5

Conclusion
   Defendants Edan/PAAS respectfully request leave to move for an order from this Court
pursuant to F.R.C.P. Rule 37, compelling Plaintiff ADYB’s Owner, President and CEO Hananya
Cohen to be produced forthwith for his deposition via Zoom, and that Mr. H. Cohen’s deposition
be completed prior to the commencement of the depositions of (1) Defendants Edan/PAAS’s
witnesses and (2) the non-party witnesses.

                                              Respectfully submitted,


                                              /Henry J. Cittone/

                                              Henry J. Cittone
                                              Counsel for Plaintiff


                                              Respectfully submitted,
                                              /Jeffrey E. Michels/

                                              Jeffrey E. Michels
                                              Counsel for Defendants




     It is hereby ORDERED that there will be a hearing on this
     discovery dispute on Thursday, August 13, 2020 at 11:30AM.
     The hearing will be held telephonically and may be accessed
     by dialing (888) 278-0296 at the scheduled time. When
     prompted, enter access code 5195844#. The Court will join
     once all parties are on the line. It is further ORDERED that,
     on or before April 11, 2020, Plaintiff is to provide to the Court,
     via email to chambers for in camera review, a certified
     translation of the full doctor’s letter describing H. Cohen’s
     condition in detail, along with all relevant medical records.
     SO ORDERED.


            8/10/2020




             11 Broadway, Suite 615 | New York, NY 10004 | www.cdalawllp.com
